Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the information disclosure statement filed 09/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy [and translation] of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information that has been struck through has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1; A display unit and a selecting unit
In claim 2; An obtaining unit.
In claim 4; A sensing unit.
	Specifically, the recitation of a function (e.g. display) performed with no explicit recitation of a structure (such as a unit) to perform said function requires the invocation of 112f, and thus will be interpreted with details from the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in reference to the specification;
A display unit will be interpreted to mean a display section, element 152, as a screen/display on the vehicle.
A selecting unit will be interpreted to mean element 153a (paragraph 0060), and is part of a CPU (paragraph 0029).
An obtaining unit will be interpreted to mean element 17 (paragraph 0061), and includes a camera (paragraph 0028).
A sensing unit will be interpreted to mean elements 16-17 (paragraph 0025), and include radar (paragraph 0025) and a camera (paragraph 0028).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knitt (US20190248367A1).
Regarding claim 1, Knitt discloses; 
A straddle type vehicle (1) (disclosed as a motorcycle, element 10) having a following cruise function for performing following cruise to follow a preceding vehicle sensed (disclosed as adaptive cruise control, element 20), comprising: 
a display unit (disclosed as a display device, element 230, paragraph 0024) capable of [It has been held that the recitation that an element is "capable of' performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.] displaying information of the preceding vehicle (disclosed as displaying an object position, paragraph 0053) at a plurality of display positions aligned in a vehicle width direction of the straddle type vehicle (disclosed as displaying a preceding object, shown in Fig 13 [car] and Fig 14 [motorcycle], with relative positioning); and 
a selecting unit (disclosed as a display device program where the rider selects an object for locking, paragraph 0030) configured to select, as a following target, a preceding vehicle from among the plurality of preceding vehicles (disclosed as locking onto an object, paragraph 0030), wherein, when a plurality of preceding vehicles are sensed (disclosed as detecting one or more vehicles. step 404, Fig 4, paragraph 0030), the display unit displays preceding vehicle information respectively for the plurality of preceding vehicles at the display positions corresponding to the preceding vehicles sensed (disclosed as displaying relative locations of objects relative for locking, step 406 Fig 4), and 
a preceding vehicle is selected as the following target by the selection unit from the preceding vehicle information displayed by the display unit (disclosed as a display device program where the rider selects an object for locking, paragraph 0030).  

Regarding claim 2, Knitt discloses;
The straddle type vehicle according to claim 1 (see claim 1 rejection), further comprising: 
an obtaining unit (disclosed as a transceiver, including a radar, LIDAR, or an ultrasonic sensor, paragraph 0025) configured to obtain information regarding types [interpreted to mean distinguishing between number or wheels, size of the vehicle, based on paragraph 0032 of the specification] of the preceding vehicles, wherein an appearance of the displayed preceding vehicle information is changed on the basis of information obtained by the obtaining unit (disclosed in Figs 11-15, showing motorcycles vs cars in the display).  

Regarding claim 3, Knitt discloses;
The straddle type vehicle according to claim 1 (see claim 1 rejection), wherein the display unit is further capable of displaying the preceding vehicle information at a plurality of display positions aligned in a vehicle front-back direction [interpreted to be the traveling direction based on paragraph 0015 of the specification] of the straddle type vehicle (shown in displaying a preceding object, shown in Fig 13 [car] and Fig 14 [motorcycle], with relative positioning, such as shifting the icon left/right).  

Regarding claim 4, Knitt discloses;
The straddle type vehicle according to claim 1 (see claim 1 rejection), further comprising a sensing unit (disclosed as a transceiver, including a radar, LIDAR, or an ultrasonic sensor, paragraph 0025) configured to sense a preceding vehicle and providing information of the preceding vehicle (disclosed as receiving signals indicative of distance and relative position to the host, paragraph 0025).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160090037A1 and US20170192433A1 for motorcycle proximity displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662